Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30, FIG.5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "a movement device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim and the phrase should perhaps be “the movement device” as claimed in claim 1. 
Claim 11 recites the limitation "a multiplicity of luggage compartments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "at least one movement device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "at least one luggage compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Holzapfel e al. (10900269). 
For claim 1, Holzapfel et al. discloses a movement device for a compartment flap (4) (capable of use on a flap which can be adapted for a luggage compartment), the movement device comprising: 
a mounting arm (6,7,8,9,10) which is configured to be articulated at an articulation point to be rotatable relative to a luggage compartment and which comprises 
a first section (10), with a first end which is configured for the mounting of the compartment flap (4) thereon, and a second section (6), 
an actuator (16) which is coupled to the second section of the mounting arm, 
the actuator being configured to, when activated, move the mounting arm by way of the second section of the mounting arm such that the compartment flap is moved at least part of the way from an open position to a closed position (see FIGS.2a to 2d where the progression of an opening movement—or, with the sequence reversed, the progression of a closing movement  is shown).  

    PNG
    media_image1.png
    395
    751
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    378
    516
    media_image2.png
    Greyscale

With regard to the “for a luggage compartment” recitation in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that a “preamble limitation” would posses (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.  
For claim 4, the second section of the mounting arm is situated opposite (FIGS.2c,d) the first section of the mounting arm with respect to the articulation point.  

Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO 2013113047. 
For claim 1, WO 047 discloses a movement device for a compartment flap (3) (capable of use on a flap which can be adapted for a luggage compartment), the movement device comprising: 
a mounting arm (6,60) which is configured to be articulated at an articulation point to be rotatable relative to a luggage compartment and which comprises 
a first section (6,60), with a first end which is configured for the mounting of the compartment flap (3, FIG.1) thereon, and a second section, 
an actuator (4,40) which is coupled to the second section of the mounting arm, 
the actuator being configured to, when activated, move the mounting arm by way of the second section of the mounting arm such that the compartment flap is moved at least part of the way from an open position (FIG.1) to a closed position.  

    PNG
    media_image3.png
    262
    383
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    306
    394
    media_image4.png
    Greyscale

WO 2013113047 discloses an actuator for a flap with an actuating arm mounted such that the flap is pivoted between closed position and open position. The actuator has an actuating arm mounted such that it is pivoted between a closed position and an open position to move a flap, where a spring device is provided for the purpose of acting on the actuating arm. The spring device applies a closing force in the direction of the closed position onto the actuating arm the former operating position. WO 047 teaches the advantage to ensure the prevention of an unintentional opening of the actuating arm or flap. 
With regard to the “for a luggage compartment” recitation in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that a “preamble limitation” would posses (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.  
For claim 4, the second section of the mounting arm is situated opposite (FIGS.3a,b) the first section of the mounting arm with respect to the articulation point.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 9008674 in view of WO 047 or Holzapfel et al. (10900269) and further in view of Schmid et al. 
For claims 10-13, WO 674 discloses a luggage compartment for a vehicle, a multiplicity of luggage compartments, and the vehicle itself including at least one luggage compartment.
WO 674 lacks a movement device as taught by WO 047 or Holzapfel et al. as set forth above with respect to claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date to have providing the luggage compartment and vehicle of WO 674 with the movement device as taught by WO 047 or Holzapfel et al. in order to allow the flap to be pivoted without external influence. 
WO 674, as modified, fails to include a controller which is configured to transmit an activation signal selectively to one or several of the multiplicity of luggage compartments to activate the respective actuator, a feature taught by Schmid et al. (2022/0203489) where a control unit (7) is adapted to provide an actuator unit control signal to the actuator (6) ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided WO 674, as modified, with a controller and signal as taught by Schmid et al. to activate the actuator of the luggage compartment. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 047 or Holzapfel et al. in view of Klein et al. (2002/0175827). 
For claims 2-3, neither WO 047 nor Holzapfel et al. disclose a sensor element which is configured to receive an activation signal via at least one of a wireless interface or a wired interface and activate the actuator. 
Klein et al. teach a remote control system and corresponding technology for automatically actuating an actuator (for a door) where a sensor element (25, receiver) is configured to receive an activation signal (“A”, FIG.3) from activation mechanism and transmitter (15) via a wireless interface (15,17) and activates the actuator (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided WO 047 or Holzapfel et al. with a wireless sensor as taught by Klein et al. to remotely control the activation of the actuator. 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 047 or Holzapfel et al. in view of Schmid et al. 
Schmid et al. (2022/0203489) discloses an actuator for a tool, the actuator (6) can provide actuation movement equally and alternatively as: a piezoelectric actuator, an electromagnetic actuator, a shape memory alloy actuator (SMA actuator), an electroactive polymer actuator (EAP actuator), a magnetic shape memory actuator (MSM actuator), a pneumatic actuator, a hydraulic actuator, a pyro-actuator, a mechanical actuator, an electrostrictive actuator and/or a thermal actuator.
Schmid et al. anticipates these alternatives. Likewise, Schmid et al. teaches the use and desirability of actuation projections (41) or pins [0095]. 
It would have been obvious to one of ordinary skill in the art to have substituted the actuator of WO 047 or Holzapfel et al. with any of the plethora of actuators and corresponding actuation pins taught by Schmid et al. as an obvious alternative based on the size, shape, and desired characteristics of the actuator within the compartment for use to achieve the same predictable result. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
Moreover with regard to the actuator type, Applicant has not disclosed the necessity for a specific actuator solves any stated problem (in the original disclosure) or is for any particular purpose, and the alternative actuators would perform equally well.
The choice to modify can be deemed an obvious design choice based on the manufacturing criteria and specifications, material and labor costs, and degree of movement of the flap. Changing the actuator would not change the use of the device or produce an unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardwell discloses a hatch cover with controller and sensor. The sensor senses an open condition of the hatch cover and a time condition and the controller is signal-connected to the sensor, a timer, and cover actuator. The controller detects and sends signals between the components. Cardwell further teach the use of transmitted signals by wireless transmission, via wires, cables, and fibers. 
Ohara and Sitarski show other remote controls to effectuate an activation of an actuator.
Kammerer et al. and WO 599 show overhead luggage compartments as does Sontag and Schneider, CA 192, WO 674, AT 653, and WO 640. CA 192 in particular teaches the importance of enabling a greater support of the closing process for the compartment. 
Ikenori et al., Adams et al., Eubank et al. disclose additional actuators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616